UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7686



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


CLINTON GRAY CLINE,

                                           Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Hiram H. Ward, Senior
District Judge. (CR-89-145-WS, CA-96-246-6)


Submitted:   October 31, 1997         Decided:     November 21, 1997


Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clinton Gray Cline, Appellant Pro Se. Douglas Cannon, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-
ingly, we affirm on the reasoning of the district court. United
States v. Cline, Nos. CR-89-145-WS; CA-96-246-6 (M.D.N.C. Sept. 11,

1996). See Lindh v. Murphy, 521 U.S. ___, 65 U.S.L.W. 4557 (U.S.

June 23, 1997) (No. 96-6298). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2